Exhibit 10.8 INTREORG SYSTEMS, INC. 2600 E. Southlake Boulevard Suite 120-366 Southlake, Texas 76092 April 4, 2011 J.H. Brech, LLC 2600 E. Southlake Boulevard Suite 120-366 Southlake, TX76092 Re: Commercial Convertible Promissory Note dated April 10, 2009 in the principal amount of $406,960.90 (the “April 10, 2009 Note”) and the Commercial Convertible Promissory Note dated April 21, 2009 in the principal amount of $34,400 (the “April 21, 2009 Note”), each such note from INTREorg Systems, Inc. to J.H. Brech, LLC (collectively, the “Notes”) Ladies and Gentlemen: This letter will serve to confirm our agreement that the Maturity Date of the April 10, 2009 Note is extended from April 10, 2011 to April 10, 2012 and the Maturity Date of the April 21, 2009 Note is extended from April 21, 2011 to April 21, 2012.Other than these extensions, all other terms and conditions of the Notes remain in full force and effect. To confirm your agreement to the foregoing, please countersign this letter in the space provided below. Sincerely, Kirk Boyd President The foregoing is acknowledged and agreed to as of the day and date first above written. J.H. Brech, LLC By: Its:
